
	
		II
		110th CONGRESS
		2d Session
		S. 2895
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2008
			Mr. Dodd (for himself,
			 Mr. Kennedy, Mr. Brown, Mrs.
			 Murray, Mr. Sanders, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to maintain
		  eligibility, for Federal PLUS loans, of borrowers who are 90 or more days
		  delinquent on mortgage loan payments, or for whom foreclosure proceedings have
		  been initiated, with respect to their primary residence.
	
	
		1.Short
			 titleThis Act may be cited as
			 the PLUS Loan Borrower Protection Act
			 of 2008.
		2.Special rules
			 for Federal PLUS loansSection
			 428B(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1078–2(a)(3)) is
			 amended—
			(1)by striking
			 Whenever and inserting the following:
				
					(A)Parent
				borrowersWhenever
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Extenuating
				circumstances
						(i)In
				generalFor purposes of determining if a borrower has an adverse
				credit history under paragraph (1)(A) on the basis of a delinquency or
				foreclosure related to a mortgage loan, an extenuating circumstance exists if,
				during the period beginning January 1, 2007 and ending December 31, 2012, the
				borrower is 90 or more days delinquent on mortgage loan payments, or
				foreclosure proceedings have been initiated, with respect to the primary
				residence of the borrower.
						(ii)DefinitionThe
				term mortgage loan means an extension of credit that is secured by
				the primary residence of the
				borrower.
						.
			
